DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16, 18, and 20-22 are allowed.

The following is an examiner’s statement of reasons for allowance:

In regards to art, the prior art shows some references with upgradeable objects on a second display. However, none of the prior art shows or teaches the full combination of specific claimed elements, especially including,
	determining a number of scatter symbols stopped and displayed;
	triggering, in response to the number of scatter symbols, a bonus game in which an appearance of the upgradeable game object is upgradeable and in which a credit value associated with the upgradeable game object is upgradeable; and
	upgrading, during the bonus game, the appearance of the upgradeable game object; increasing, during the bonus game, the credit value associated with the upgradeable game object; and adding the credit value associated with the upgradeable object.


In regards to double patenting, double patenting is not applicable. The claims are drawn to the previously non-elected claims from the 2/24/20 restriction requirement in the parent application.

In regards to 35 USC 101, the current claim language removes the steps of wagering, which is considered to be a fundamental economic practice and an abstract idea. Per current USPTO guidelines, the answer to Step 2A, Prong One, would be No and the claims would be patent eligible under Pathway B.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A CUFF whose telephone number is (571)272-6778. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A CUFF/Primary Examiner, Art Unit 3715